[Cite as State v. Fair, 2021-Ohio-656.]


                                      IN THE COURT OF APPEALS

                                  ELEVENTH APPELLATE DISTRICT

                                          PORTAGE COUNTY, OHIO


 STATE OF OHIO,                                     :         OPINION

                    Plaintiff-Appellee,             :
                                                              CASE NO. 2019-P-0099
          - vs -                                    :

 ROSS FAIR,                                         :

                    Defendant-Appellant.            :


 Criminal Appeal from the Portage County Court of Common Pleas, Case No. 2017 CR
 00533.

 Judgment: Affirmed in part, reversed in part, and remanded.


 Victor V. Vigluicci, Portage County Prosecutor, and Theresa M. Scahill, Assistant
 Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

 Michael A. Partlow, 112 South Water Street, Suite C, Kent, OH 44240 (For Defendant-
 Appellant).


MATT LYNCH, J.

        {¶1}       Defendant-appellant, Ross M. Fair, appeals the September 3, 2019

Judgment Entry of the Portage County Court of Common Pleas, sentencing him to an

aggregate sentence of life with parole eligibility after 33 years, after this court reversed

his original sentence of life with parole eligibility after 38 years and remanded for

resentencing. For the following reasons, we affirm in part, reverse in part, and remand

for further proceedings consistent with this Opinion.

        {¶2}       Following a jury trial, Fair was convicted of two counts of Rape, felonies of
the first degree in violation of R.C. 2907.02(A)(1)(b) and 2971.03; two counts of Gross

Sexual Imposition, felonies of the third degree in violation of R.C. 2907.05(A)(4); two

counts of Sexual Battery, felonies of the second degree in violation of R.C. 2907.03(A)(5)

and (B); and one count of Importuning, a felony of the third degree in violation of R.C.

2907.07(A) and (F)(2).

       {¶3}   The trial court sentenced Fair as follows:

                      IT IS THEREFORE ORDERED that the Defendant is
              sentenced to the Ohio Department of Rehabilitation and Correction
              to a term of imprisonment of LIFE with the eligibility for parole after
              15 years to be served for Each offense of “Rape”, to run consecutive
              to one another, Five (5) years to be served for Each offense of “Gross
              Sexual Imposition” to run concurrent to one another and shall merge
              with the aforementioned sentence, Eight (8) years to be served for
              Each offense of “Sexual Battery” to run concurrent to one another
              but consecutive to the Rape sentences and Three (3) years to be
              served for the offense of “Importuning” of which shall run concurrent
              to the aforementioned sentences, for a total of a Life sentence with
              the eligibility for parole after Thirty-eight (38) years, or until such time
              as he is otherwise legally released.

       {¶4}   Fair appealed his convictions and sentence.

       {¶5}   In State v. Fair, 11th Dist. Portage No. 2018-P-0027, 2019-Ohio-2508, this

court affirmed the jury’s verdicts and the imposition of consecutive sentences but

reversed for failing to merge allied offenses. This court held that the Sexual Battery

counts (as well as the Gross Sexual Imposition counts) were allied offenses with the Rape

counts and should have merged. Id. at ¶ 39. This court further noted that the trial court

erroneously sentenced Fair for the Gross Sexual Imposition counts despite ruling that

these counts should merge with the Rape counts. Id. at ¶ 27. The case was “remanded

for resentencing.” Id. at ¶ 75.

       {¶6}   On August 30, 2019, Fair’s resentencing hearing was held. The State of

Ohio elected to proceed on the two counts of Rape into which the trial court merged the

                                               2
Gross Sexual Imposition and Sexual Battery counts.

       {¶7}   On September 3, 2019, the trial court issued an Order and Journal Entry,

memorializing Fair’s sentence as follows:

                      IT IS THEREFORE ORDERED that the Defendant is
              sentenced to the Ohio Department of Rehabilitation and Correction
              to a term of imprisonment of LIFE with the eligibility for parole after
              15 years to be served for Each offense of “Rape”, to run consecutive
              to one another and Thirty-six (36) months to be served for the offense
              of “Importuning” * * * which shall run consecutive to the
              aforementioned sentences, or until such time as he is otherwise
              legally released.

       {¶8}   On September 25, 2019, counsel for Fair filed a Notice of Appeal. On

appeal, Fair raises the following assignments of error:

       {¶9}   “[1.] The trial court erred by sentencing appellant to a mandatory term of

incarceration without first advising appellant of such pursuant to R.C. 2929[.19](B)(2)(a).”

       {¶10} “[2.] The trial court erred, as a matter of law, by failing to give appellant

credit for jail time served during the pendency of this matter.”

       {¶11} In the first assignment of error, Fair argues that the trial court erred by failing

to advise him at resentencing that it was imposing a mandatory term of incarceration as

required by R.C. 2929.19(B)(2)(a) (“if the sentencing court determines at the sentencing

hearing that a prison term is necessary or required, the court shall * * * [i]mpose a stated

prison term and, if the court imposes a mandatory prison term, notify the offender that the

prison term is a mandatory prison term”). The life sentences imposed for the Rape

convictions are mandatory prison terms. R.C. 2929.01(X)(3). The State acknowledges

that the court failed to comply with R.C. 2929.19(B)(2)(a) at resentencing and concedes

the same as error. We note that, at Fair’s original sentencing, the court did advise him of

the mandatory nature of the Rape sentences. Fair, 2019-Ohio-2508, at ¶ 24.



                                               3
       {¶12} “The failure of the court to notify the offender that a prison term is a

mandatory prison term pursuant to division (B)(2)(a) of this section or include in the

sentencing entry any information required by division (B)(2)(b) of this section does not

affect the validity of the imposed sentence or sentences.” R.C. 2929.19(B)(7). In light of

this provision, the courts have held that the failure to notify an offender that a prison term

is mandatory does not render a judgment vulnerable to collateral attack. E.g., State v.

Stevens, 9th Dist. Summit No. 29131, 2019-Ohio-2808, ¶ 10; State v. Rasul, 8th Dist.

Cuyahoga No. 101625, 2016-Ohio-200, ¶ 20 (“Rasul cannot establish prejudice for the

failure to raise it in the direct appeal because the remedy is limited to providing a corrected

entry and does not affect the validity of the sentence or sentences that were already

imposed”). Rather than vacate Fair’s sentences, the appropriate remedy is “to remand

the matter to the trial court to provide the notification set forth in R.C. 2929.19(B)(2)(a).”

State v. Benitez-Maranon, 9th Dist. Summit Nos. 26461 and 26659, 2014-Ohio-3575, ¶

15.

       {¶13} The first assignment of error is with merit.

       {¶14} In the second assignment of error, Fair argues that the trial court failed to

calculate the precise number of days of jail time credit to which he was entitled pursuant

to R.C. 2929.19(B)(2)(g)(i) (“the court shall * * * “[d]etermine, notify the offender of, and

include in the sentencing entry the total number of days * * * that the offender has been

confined for any reason arising out of the offense for which the offender is being

sentenced and by which the department of rehabilitation and correction must reduce the

definite term imposed on the offender as the offender’s stated prison term”).

       {¶15} With respect to jail time credit, the trial court’s September 3, 2019 Entry

provides: “* * * Defendant shall receive credit for all the days he has spent in the Portage

                                              4
County Jail and in prison on this matter. This credit includes jail time up to the date of

sentencing and does not include any subsequent time awaiting conveyance to the

reception facility. That time is to be calculated by the reception facility.” Thus, the court

provided for all jail time credit including all previous time “in the Portage County Jail and

in prison.”

         {¶16} The     State   responds   that    the   trial   court   complied   with   R.C.

2929.19(B)(2)(g)(i) in its original March 13, 2018 Entry, wherein it stated: “* * * Defendant

shall receive credit for the 265 days he has spent in the Portage County Jail * * *. This

credit includes jail time up to the date of sentencing and does not include any subsequent

time awaiting conveyance to the reception facility. That time is to be calculated by [the]

reception facility.”   It is the State’s position that, “[w]hen a matter is remanded for

resentencing and the original jail-time credit amount is not challenged, the trial court is

not obliged to calculate or restate the jail-time credit amount.” Appellee’s brief at 4. We

agree.

         {¶17} In the prior appeal of this matter, State v. Fair, 2019-Ohio-2508, this court

reversed Fair’s sentence in part and remanded the matter for the purposes of merger and

resentencing. The Ohio Supreme Court has held that, “[i]n a remand based only on an

allied-offenses sentencing error, * * * only the sentences for the offenses that were

affected by the appealed error are reviewed de novo; the sentences for any offenses that

were not affected by the appealed error are not vacated and are not subject to review.”

State v. Wilson, 129 Ohio St.3d 214, 2011-Ohio-2669, 951 N.E.2d 381, ¶ 15. From this

it follows that “any prior issues not successfully challenged in [the prior] appeal are outside

the scope of [the] resentencing remand and will be precluded from further review under

the principles of res judicata.” Id. at ¶ 33; compare State v. Rock, 11th Dist. Lake No.

                                              5
2018-L-107, 2019-Ohio-2507, ¶ 13 (the trial court was “under no duty” to restate the

amount of jail-time credit given to the offender following a remand for the purposes of

imposing consecutive sentences).

      {¶18} The second assignment of error is without merit.

      {¶19} For the foregoing reasons, the first assignment of error is with merit. Fair’s

sentence is reversed with respect to the failure to advise him of the mandatory nature of

the Rape sentences and affirmed in all other respects. This case is remanded for further

proceedings consistent with this Opinion. Costs to be taxed against the parties equally.



MARY JANE TRAPP, P.J.,

THOMAS R. WRIGHT, J.,

concur.




                                           6